



Exhibit 10.6


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE MONOGRAM RESIDENTIAL TRUST, INC.
SECOND AMENDED AND RESTATED INCENTIVE AWARD PLAN


Name of Grantee:
 
No. of Shares of Restricted Stock Units:
 
Grant Date:
 

Pursuant to the Monogram Residential Trust, Inc. Second Amended and Restated
Incentive Award Plan (the “Plan”), Monogram Residential Trust, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock (the “Stock”) of the Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until shares of Stock
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.


2.Vesting of Restricted Stock Units. The restrictions imposed on the Restricted
Stock Units shall lapse upon the first anniversary of the Grant Date so long as
the Grantee remains in service as a member of the Board on such Date.
Notwithstanding the foregoing, the Grantee shall become fully vested in the
Restricted Stock Units granted herein in the event of his or her death or
disability while serving on the Board or in the event of a Change of Control.


3.Termination of Service. If the Grantee’s service with the Company and its
Subsidiaries terminates for any reason (other than death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, all
Restricted Stock Units granted herein shall automatically and without notice
terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.


4.Issuance of Shares of Stock. Within 30 days after the earliest of (a) a Change
of Control, (b) the Grantee’s “separation from service” from the Company within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended, or
(c) the Grantee’s death, the Company shall issue to the Grantee (or the
Grantee’s estate, in the case of death) the number of shares of Stock equal to
the aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.


5.Dividend Equivalent Rights. Prior to the settlement date provided in Paragraph
4 above, on each date that the Company makes a dividend payment on its Stock to
its stockholders, it shall make a cash payment to the Grantee in an amount equal
to the product of (x) the amount of dividend payable per share of Stock
multiplied against (y) the number of Restricted Stock Units awarded to the
Grantee under this Award.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.No Obligation to Continue as a Director. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.


8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


9.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other





--------------------------------------------------------------------------------





identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate. The
Grantee shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.


10.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


 
MONOGRAM RESIDENTIAL TRUST, INC.
 
 
 
 
 
By:
 
 
 
 
Daniel J Rosenberg
 
 
Senior Vice President, General Counsel and Secretary



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
 
 
 
Dated:
 
 
Grantee's Signature:
 






